DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,122,462.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent anticipate the claims in this application as shown in the table below.
Present Application
USPN 11,122,462
Claim 1
Claim 1
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19

Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, Yang et al. (USPN 10,674,396) teaches a User Equipment (UE) for handling checksum error in an uplink data compression (UDC) in a wireless communication system, comprising: a memory [Fig. 6, 614]; a processor, coupled with the memory, and configured to: control generation of the number of compressed protocol data units (PDUs) available for transmission at a Packet Data Convergence Protocol (PDCP) [Col. 4, lines 36-67]; and transmit the number of the compressed PDUs [Col. 4, lines 36-49].
However, Yang does not teach detecting a checksum failure; determining a packet formation rate (PFT) from current channel conditions; and adjusting, a number based on (PFT).
Above taken with limitations from the claim and dependent claims is considered novel and non-obvious.
Regarding claim 11, Eravelli et al. (USPN 9,674,803) teaches a base station for handling checksum error in an uplink data compression (UDC) in a wireless communication system, comprising: a memory [Fig. 3, 132]; a processor, coupled with the memory, and configured to: synchronize a compression buffer between user equipment (UE) and the base station [Col. 3, line 64 – Col. 4, line 28]; compress a number of data blocks at the UE and the base station based on the compression buffer [Col. 3, line 64 – Col. 4, line 28].
However, Eravelli does not teach controlling a decompression at the base station based on the compressed data block even if data protocol data units (PDUs) are processed out of sequence.
Above taken with limitations from the claim and dependent claims is considered novel and non-obvious.
Regarding claim 15, Kim et al. (US-PGPUB 2015/0124839) teaches a base station for handling checksum error in an uplink data compression (UDC), comprising: a memory [Fig. 11, 126]; a processor, coupled with the memory, and configured to: receive an FR bit set to 1 for a first protocol data unit (PDU) from user equipment (UE) [Para 107].
However, Kim does not teach performing a buffer reset on a receiving UDC PDU with the FR bit set to 1.
Above taken with limitations from the claim and dependent claims is considered novel and non-obvious.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allmendinger et al. (USPN 10,764,166) teaches storing randomly selected received data packet in a buffer.  A length of a later received data packet with a sequence number from same sender of two interconnected devices is compared with the randomly selected received data packet stored in the buffer.
Roger et al. (US-PGPUB 2015/0180756) teaches providing a transmitting equipment that transmits a data communication frame to a receiving equipment i.e. machine, where time passed between two communication frames is equal to one minimal duration.  A transmission time of a diagnosis frame is determined according to a specific relationship in a diagnosis screen.
Matthews et al. (US-PGPUB 2015/0089047) teaches performing running error detection operation on a cut-through packet received by the processing circuitry to generate a checksum value.  The processing circuitry determines whether a previous node inserts a debug indicator into the packet in response to detecting mismatch between the value and a frame check sequence included in the packet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/            Primary Examiner, Art Unit 2464